Case: 14-60755      Document: 00513410705         Page: 1    Date Filed: 03/08/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit

                                    No. 14-60755                                    FILED
                                  Summary Calendar                              March 8, 2016
                                                                               Lyle W. Cayce
                                                                                    Clerk
SOLOMON AYOR,

                                                 Petitioner

v.

LORETTA LYNCH, U.S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A200 239 080


Before SMITH, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM: *
       Solomon Ayor petitions for review of the Board of Immigration Appeals’s
(BIA’s) denial of his second motion to reopen his immigration proceedings. The
BIA determined that the evidence Ayor adduced in support of his otherwise
untimely and number-barred motion failed to establish a material change in
country conditions for Christians in Nigeria that affected his eligibility for any
form of relief. We review the BIA’s denial for abuse of discretion and its factual


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60755    Document: 00513410705     Page: 2   Date Filed: 03/08/2016


                                 No. 14-60755

findings for substantial evidence. Panjwani v. Gonzales, 401 F.3d 626, 632
(5th Cir. 2005).
      Ayor argues that the BIA’s decision was arbitrary insofar as it failed to
identify any deficiency from which his motion purportedly suffered under the
applicable regulations. The BIA, however, specified that his motion had not
been shown to qualify for 8 U.S.C. § 1003.2(c)(3)(ii)’s exception to the time and
numerical limitations because its supporting evidence did not reflect
materially changed circumstances arising in Nigeria. Addressing the quality
of the evidence, the BIA recognized that Ayor did not submit a State
Department Country Report. Ayor now asks us to take judicial notice of the
2012 and 2013 Country Reports. While we may take judicial notice of the “most
current” Country Report, Shehu v. Gonzales, 443 F.3d 435, 438 (5th Cir. 2006),
the 2012 and 2013 Country Reports are not current, and we cannot consider
evidence that Ayor failed to adduce and that the BIA did not consider. See
8 U.S.C. § 1252(b)(4)(A); Kane v. Holder, 581 F.3d 231, 242 (5th Cir. 2009).
      Ayor further faults the BIA’s characterization of his evidence as
demonstrating a mere continuation of repressive practices versus evidence of
a material change. In determining whether there has been a material change
in country conditions, the BIA compares the evidence of country conditions
submitted with the motion to those that existed at the time of the merits
hearing below. In re S-Y-G, 24 I & N Dec. 247, 253 (BIA 2007). Our review of
the record reveals that substantial evidence supports the BIA’s determination
that Ayor’s evidence failed to demonstrate a material change in country
conditions when compared to those that existed at the time of his removal
hearing; therefore, it did not abuse its discretion in denying his motion. See
Panjwani, 401 F.3d at 632.
      PETITION DENIED.



                                       2